CROCKETT, Justice
(concurring in the result).
This court should disregard verbiage and entitlements and should both regard and treat this proceeding in this court according to its true character. That is, not as an appeal, but as an application to mandamus the district court to take jurisdiction, go forward with appropriate proceedings, and render its judgment thereon.
The defendant timely filed his notice of appeal to the district court. This is the jurisdictional requirement. The other step, of serving the notice upon the county attorney, though admittedly an essential to proper procedure, should not be regarded as jurisdictional, nor as something that cannot be waived. Consistent with the idea of favoring hearing and determination of causes on the merits, I join in the result of remanding to the district court for that purpose.